Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-17 of U.S. Patent No. 11522676 in view of Dorri, Towards an Optimized BlockChain for IoT,
2017. 
	Claim 1 of ‘676 teaches all the elements of claim 1 except “and hosting a connection service in association with the overlay network.” However, Dorri teaches “hosting a connection service in association with the overlay network” on p. 17
PK of requesters: the list of PKs that are allowed to access data
for the SHMs connected to this cluster. An example of which might
be a SP that provides certain services for the smart home devices.
PK of requestees: the list of PKs of SHMs connected to this cluster
that are allowed to be accessed.
	Dorri and claim 1 of ‘676 are analogous art because they are in the same field of endeavor as the instant claimed invention. 
	It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the overlay network in claim 1 of 676 to include “hosting a connection service in association with the overlay network” as taught by Dorri. 
	The motivation would have been to allow legacy computing infrastructure devices in a smart home, for example, to communicate to network core (storage network) via overlay network via edge servers. 

Patent No. 11522676
Application 16666846 (Instant) 
1. 
A method operative in association with a set of transaction handling computing elements that comprise a network core that receive and process transaction requests into an append-only immutable chain of data blocks, wherein a data block is a collection of transactions, and wherein presence of a transaction recorded within a data block is verifiable via a cryptographic hash, wherein the transaction requests originate from legacy computing infrastructure associated with a third party, wherein the legacy computing infrastructure comprises point-of-sale terminals, a point-of-sale terminal aggregator, and at least one merchant connector, comprising: configuring an overlay network intermediate the legacy computing infrastructure and the network core, the overlay network comprising a plurality of edge servers that act an entry points for the transaction requests entering the network core; 
and configuring a key management system 

to provide secure end-to-end communication among the legacy computing infrastructure, the network core computing elements and the overlay network edge servers, wherein the overlay network edge servers are configured without access to keying material useful to forge either transactions requests, or transaction responses to the transaction requests; wherein the key management system has a unique root-of-trust, and wherein the merchant connector has an associated root-of-trust that differs from the unique root-of-trust.
1. (currently amended)
 A method operative in association with a set of transaction handling computing elements that comprise a network core that receive and process transaction requests into an append-only immutable chain of data blocks, wherein a data block is a collection of transactions, and wherein presence of a transaction recorded within a data block is verifiable via a cryptographic hash, wherein the transaction requests originate from legacy computing infrastructure associated with a third party, 





comprising: configuring an overlay network intermediate the legacy computing infrastructure and the network core, the overlay network comprising a plurality of edge servers that act an entry points for the transaction requests entering the network core;
and hosting a connection service in association with the overlay network 
to enable secure end-to-end communication among the legacy computing infrastructure, the network core computing elements and the overlay network edge servers, wherein the overlay network edge servers are configured without access to keying material useful to forge either transaction requests, or transaction responses to the transaction requests.



Response to Arguments
	Applicant argues 
Alleged indefiniteness 
Claim 8 is rejected under 35 U.S.C. § 112, second paragraph, as being indefinite due to the inclusion of the terms "highly-secure" and "resilient." Without waiver regarding the Examiner's contentions, the claim is amended to now just recite "secure access." Although not rejected, claim 15 is amended to change the phrase "secure and resilient access" to "secure access." 

	The previous rejections under 35 USC 112 are withdrawn in view of Applicant’s amendments. 
	Applicant further argues 
In footnote 1 (Office action at page 6), the Examiner criticizes Applicant's disclosure, presumably in an attempt to show that broad-based Official Notice is appropriate here, but even this criticism is not well-taken. In that regard, the Examiner errs in his finding that "Applicant's specification fails to describe this element in detail as this language only appears in the original filed claims." This finding (and its alleged justification for the Official Notice) ignores the particular subject matter of this claim element is described at page 52, lines 18-22 (also describing the benefit of the approach), and again at page 53, lines 17-18. 

	Upon further consideration and in light of Applicant’s remarks, Examiner agrees that at least the portions cited by Applicant provide detailed support of “wherein the overlay network edge servers are configured without access to keying material useful to forge  either transactions requests, or transaction responses to the transaction requests.” As such, Examiner agrees that this element is not well known in the art.  Examiner also agrees the prior art of record fails to teach or suggest “wherein the overlay network edge servers are configured without access to keying material useful to forge  either transactions requests, or transaction responses to the transaction requests.” As such, if a terminal disclaimer is filed for claims 1-15, then claims 1-15 would be allowable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256. The examiner can normally be reached 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000



/ALBERT M PHILLIPS, III/         Primary Examiner, Art Unit 2159